DISMISS and Opinion Filed March 18, 2022




                                     S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-01074-CV

MARTA DANYLYK, HELMUT HOFER, AND SOFIJA HOFER, Appellants
                           V.
         CITY OF EULESS, SELF-INSURED, Appellee

                 On Appeal from the 366th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 366-01243-2017

                           MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                            Opinion by Chief Justice Burns

      Seeking to appeal the trial court’s interlocutory order denying their plea to the

jurisdiction, appellants have filed a petition for permissive appeal. See TEX. R. APP.

P. 28.3.
      After considering the petition, response, and reply, we deny the petition and

dismiss the appeal for want of jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(f); TEX. R. APP. P. 42.3(a); Feagan v. Wilson, No. 11-21-00032-CV, 2021

WL 1134804, at *1-2 (Tex. App.—Eastland Mar. 25, 2021, no pet.) (mem. op.).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE


211074F.P05




                                       –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MARTA DANYLYK, HELMUT                        On Appeal from the 366th Judicial
HOFER, AND SOFIJA HOFER,                     District Court, Collin County, Texas
Appellants                                   Trial Court Cause No. 366-01243-
                                             2017.
No. 05-21-01074-CV          V.               Opinion delivered by Chief Justice
                                             Burns, Justices Molberg and
CITY OF EULESS, SELF-                        Goldstein participating.
INSURED, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee City of Euless, Self-Insured recover its costs, if
any, of this appeal from appellants Marta Danylyk, Helmut Hofer, and Sofija Hofer.


Judgment entered March 18, 2022




                                       –3–